Title: To Alexander Hamilton from Jonathan Trumbull, 10 July 1799
From: Trumbull, Jonathan, Jr.
To: Hamilton, Alexander


          
            Sir
            Lebanon 10th July 1799—
          
          I take the Liberty of mentiong to you the wishes of a Mr Peleg Sanford Mason of this State, to enter the service of the U States, as a Cadet, in the Regiment of Colo Taylor now raising in the State of Connecticut: & of desiring, that you will be pleased to make known to the Secretary at War, the wishes of this young Man; that he may, if tho’t proper, have an appointment agreably to his desires—
          The Young Gentleman was born & lives in my Neighbourhood—He is approaching 19 Years of Age, and is Son to a Major James Mason of this Town, who is a worthy descendant from an ancient Mason Family, which was very conspicuous in the early Settlement of this State, for their civil Character & Military Exploits; particularly in their pursuit, & almost extinction of some of the most warlike Tribes of Indians, which were the scourge of our then infant Colony—The Young Man has had a good School Education, in the New England Mode, and appears to be of a Gentlemanly, enterprizing, manly Spirit—and should he obtain an appointment, I hope & trust, he will support the reputation of the Mason Name, & prove a faithfull Representative of their martial Talents—
          At particular request, I took the liberty some time since, of addressing you in behalf of a certain Humphry Barber, a Soldier & Deserter, from the 3d Sub Legion, on Duty at Niagara—If you have obtained from the Officers to whose Corps he belongs, the necessary information whereon to ground your Opinion of this Mans Case, I will thank you to give me a Line on the subject—
          With very great regard & respect—I am Sir Your Obedient & huml Servant
          
            Jona. Trumbull
          
          Majr Genl Alexr Hamilton
        